Citation Nr: 1822142	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to February 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction now rests with the Seattle, Washington VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015 correspondence, the Veteran's representative indicated that the Veteran was currently receiving treatment at the Puget Sound VA hospital.  However, the most recent VA treatment records from this facility are from June 2013.  Therefore, the Board finds that a remand is necessary to obtain the updated records in order assess the current severity of the Veteran's service-connected PTSD. 

Furthermore, the Veteran was last examined for his PTSD in January 2013.  While the mere passage of time is not a basis for requiring a new examination, Social Security Administration (SSA) medical records were not considered during the Veteran's last VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see January 2013 VA Examination Report.  Therefore, the Board also finds that a remand is also necessary to afford the Veteran a new VA examination to assess the current severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Lastly, the Court has held that a TDIU claim is part and parcel of a rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this, case the Veteran's representative raised the issue of entitlement to TDIU in December 2015 correspondence.  As such, the Board has jurisdiction to consider the Veteran's possible entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures, to include Puget Sound VAMC treatment records from June 2013 to present.

2.  After completing the requested development, arrange for the Veteran to undergo a VA examination to evaluate the severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies. 

In assessing the current severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  All opinions and conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim in light of all the evidence of record, to include consideration of a claim for TDIU based on PTSD.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




